 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    MATTHEW A. McKINSTRY, and
      MELISSA C. RICHARDSON,                       NO. 2:18-CV-0363-TOR
 8
                                Plaintiffs,        ORDER DISMISSING COMPLAINT
 9
             v.
10
      PRIVATE NATIONAL MORTGAGE
11    ACCEPTANCE COMPANY, LLC, et
      al.,
12
                                Defendants.
13

14         BEFORE THE COURT is Plaintiffs’ Complaint (ECF No. 1). The Court

15   has reviewed the record and files herein, and is fully informed. For the reasons

16   discussed below, all claims asserted in Plaintiffs’ Complaint (ECF No. 2) are

17   DISMISSED without prejudice and without leave to amend.

18                                   BACKGROUND

19         Plaintiffs Matthew A. McKinstry and Melissa C. Richardson, proceeding

20   pro se and in forma pauperis, bring suit against Private National Mortgage



     ORDER DISMISSING COMPLAINT ~ 1
 1   Acceptance Company, LLC, “Malcolm * Cisneros, ALC (A Law Corporation),”

 2   the State of Oregon, Linn County District Attorney, and “Doe 1-100 as amended.”

 3   ECF No. 1-3. After reviewing the Complaint in the light most favorable to

 4   Plaintiffs, the Court finds that Plaintiffs have failed to state facts which “plausibly

 5   give rise to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

 6                            PLAINTIFF’S ALLEGATIONS

 7          The facts according to Plaintiffs’ Complaint and various attachments are as

 8   follows. On December 10, 2014, Plaintiff Richardson executed a negotiable

 9   promissory Note in the amount of $179,900.00 for the commonly known property

10   of 3127 Geary St. SE, Albany, Oregon 97322. ECF No. 1-1 at 76. The Lender,

11   Mortgage Research Center, LLC dba Veterans United Home Loans, a Missouri

12   Limited Liability Company, purportedly originated the loan. Id. That same day,

13   Plaintiffs executed a security interest in the form of a Deed of Trust in the amount

14   of $179,900.00 for the property described above. Id. The security instrument was

15   filed in the Official Records of the Office of the Recorder of Linn County, Oregon,

16   on December 11, 2014. Id. at 77. According to a mortgage statement dated May

17   16, 2017, PennyMac Loan Services, LLC (“PennyMac”) is the servicer of the loan.

18   Id. at 65.

19          According to the most recent mortgage statement provided to the Court,

20   Plaintiffs’ loan became delinquent on July 1, 2015. ECF No. 1-11 at 1. On March




     ORDER DISMISSING COMPLAINT ~ 2
 1   15, 2017, PennyMac filed a complaint in Linn County Circuit Court seeking

 2   judicial foreclosure of the property at issue pursuant to ORS 93.740. ECF No. 1-1

 3   at 72-73. Based on Plaintiffs’ Complaint and attachments, the Court is unable to

 4   determine the current status of the foreclosure proceedings. However, in a letter

 5   addressed to the U.S. Department of Veterans Affairs, dated July 10, 2018,

 6   Plaintiffs alleged that the foreclosure action had “already gone to Oregon State

 7   court in which PennyMac was unsuccessful in their attempts to foreclose on the

 8   property.” ECF No. 1-7 at 1.

 9         On June 14, 2018, Plaintiffs sent PennyMac a Cease and Desist letter

10   demanding that PennyMac cease its “efforts to foreclose on and sell the property”

11   at issue. ECF No. 1-8 at 2. After PennyMac failed to respond to the letter,

12   Plaintiffs initiated this lawsuit. ECF No. 1-7 at 2. Plaintiffs assert that PennyMac

13   “is attempting to fraudulently collect, foreclose, and re-sell a mortgage.” Id. at 1.

14   Specifically, Plaintiffs allege that the Deed of Trust and the promissory Note have

15   been separated and, therefore, “foreclosure legally cannot occur.” ECF Nos. 1-8 at

16   5; 1-1 at 75-80. As an additional ground for contesting the foreclosure, Plaintiffs

17   appear to argue that Oregon State courts also lack jurisdiction over the foreclosure

18   proceedings because the property at issue is owned by an individual member of a

19   federally recognized tribe. ECF No. 1-2 at 1.

20




     ORDER DISMISSING COMPLAINT ~ 3
 1           The Court liberally construes Plaintiffs’ Complaint as an action for wrongful

 2   foreclosure. Plaintiffs seek injunctive relief, presumably to stop the foreclosure

 3   proceedings, as well as monetary damages in an undetermined amount. ECF No. 1

 4   at 7.

 5                                        DISCUSSION

 6           Under the Prison Litigation Reform Act of 1995, the Court is required to

 7   screen a complaint filed by a party seeking to proceed in forma pauperis. 28

 8   U.S.C. § 1915(e); see also Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001)

 9   (noting that “the provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to

10   prisoners”). Section 1915(e)(2) provides:

11           Notwithstanding any filing fee, or any portion thereof, that may have
             been paid, the court shall dismiss the case at any time if the court
12           determines that (A) the allegation of poverty is untrue; or (B) the
             action or appeal (i) is frivolous or malicious; (ii) fails to state a claim
13           on which relief may be granted; or (iii) seeks monetary relief against a
             defendant who is immune from such relief.
14

15   28 U.S.C. § 1915(e)(2).

16           A claim is legally frivolous under § 1915(e)(2)(B)(i) when it lacks an

17   arguable basis either in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325

18   (1989), superseded by statute, 28 U.S.C. §1915(d), as recognized in Lopez v.

19   Smith, 203 F.3d 1122, 1126 (9th Cir. 2000); Franklin v. Murphy, 745 F.2d 1221,

20   1227–28 (9th Cir. 1984). The Court may, therefore, dismiss a claim as frivolous




     ORDER DISMISSING COMPLAINT ~ 4
 1   where it is based on an indisputably meritless legal theory or where the factual

 2   contentions are clearly baseless. Neitzke, 490 U.S. at 327. The critical inquiry is

 3   whether a constitutional claim has an arguable legal and factual basis. See Jackson

 4   v. Arizona, 885 F.2d 639, 640 (9th Cir. 1989), superseded by statute, 28 U.S.C. §

 5   1915(d), as recognized in Lopez, 203 F.3d at 1130–31; Franklin, 745 F.2d at 1227.

 6          “The standard for determining whether a plaintiff has failed to state a claim

 7   upon which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the

 8   Federal Rule of Civil Procedure 12(b)(6) standard for failure to state a claim.”

 9   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). Accordingly, “[d]ismissal

10   is proper only if it is clear that the plaintiff cannot prove any set of facts in support

11   of the claim that would entitle him to relief.” Id. “In making this determination,

12   we take as true all allegations of material fact stated in the complaint and construes

13   them in the light most favorable to the plaintiff.” Id. Mere legal conclusions,

14   however, “are not entitled to the assumption of truth.” Iqbal, 556 U.S. at 679. The

15   complaint must contain more than “a formulaic recitation of the elements of a

16   cause of action.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). It must

17   plead “enough facts to state a claim to relief that is plausible on its face.” Id. at

18   570. The Court construes a pro se plaintiff’s pleadings liberally, affording the

19   plaintiff the benefit of any doubt. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir.

20   2010) (quotations and citation omitted).




     ORDER DISMISSING COMPLAINT ~ 5
 1      A. Subject Matter Jurisdiction

 2         Because federal courts are courts of limited jurisdiction, it is a basic premise

 3   of federal court practice that a federal court must have jurisdiction over the subject

 4   matter of the action before it can act. See Kokkonen v. Guardian Life Ins. Co. of

 5   Am., 511 U.S. 375, 377 (1994). Federal courts only have the power to hear cases

 6   as authorized by the Constitution or the laws of the United States, and are required

 7   to inquire into their jurisdiction at the earliest possible point in the proceeding. As

 8   noted, the Court liberally construes Plaintiffs’ Complaint as an action for wrongful

 9   foreclosure. Significantly, the property at issue in this wrongful foreclosure action

10   is located in Oregon. For reasons discussed below, the Court concludes that it

11   lacks subject matter over Plaintiffs’ claims under the local action doctrine.

12         The local action doctrine “vests exclusive jurisdiction over specified types of

13   actions involving real property in the forum where the property is located.” Eldee-

14   K Rental Props., LLC v. DIRECTV, Inc., 748 F.3d 943, 946 (9th Cir. 2014); see

15   also United States v. Byrne, 291 F.3d 1056, 1060 (9th Cir. 2002) (“The federal

16   district courts’ jurisdiction over actions concerning real property is generally

17   coterminous with the states’ political boundaries.”). The Ninth Circuit has ruled

18   that the local action doctrine is jurisdictional. See Eldee-K Rental, 748 F.3d at

19   948-49.

20




     ORDER DISMISSING COMPLAINT ~ 6
 1          To determine whether the local action doctrine precludes jurisdiction, courts

 2   consult the law of the forum state to determine whether a particular action is local

 3   or transitory. Josevig-Kennecott Copper Co. v. James F. Howarth Co., 261 F. 567,

 4   569 (9th Cir. 1919) (“It is admitted that the question whether the action is local or

 5   transitory is to be determined by the law of the state.”). Here, under Washington

 6   or Oregon law, Plaintiffs’ action for wrongful foreclosure unquestionably qualifies

 7   as a local action. See RCW 4.12.010(1) (a plaintiff shall commence an action “for

 8   the foreclosure of a mortgage on, or for the determination of all questions affecting

 9   the title . . . to real property” “in the county in which the subject of the action . . . is

10   situated.”); ORS 14.040(4) (a plaintiff shall commence “[s]uits for the foreclosure

11   of a lien or mortgage upon real property” “in the county in which the subject of the

12   action or suit . . . is situated.”). Although neither statute employs the term “local”

13   or “transitory,” the actions described in the statutes must be brought in the county

14   where the property is located, meaning the actions are “local.” See Wash. State

15   Bank v. Medalia Healthcare LLC, 96 Wash. App. 547, 554 (1999); State ex rel.

16   U.S. Trust Co. v. Phillips, 12 Wash. 2d 308, 314 (1942); Dippold v. Cathlamet

17   Timber Co., 98 Or. 183, 194 (1920).

18          Because it relates to the title or possession of their property, Plaintiffs’

19   action for wrongful foreclosure falls within the scope of a local action under RCW

20   4.12.010 or ORS 14.040. As such, Plaintiffs’ action must be brought in the Oregon




     ORDER DISMISSING COMPLAINT ~ 7
 1   county where the property at issue is located. Accordingly, this Court lacks subject

 2   matter jurisdiction over Plaintiffs’ claims and, therefore, dismisses Plaintiffs’

 3   Complaint without prejudice. Plaintiffs may reassert their claims in a competent

 4   court. Frigard v. United States, 862 F.3d 201, 204 (9th Cir. 1988). The Court will

 5   not express an opinion on whether subject matter jurisdiction is proper in state or

 6   federal court in Oregon.

 7                              OPPORTUNITY TO AMEND

 8         Unless it is absolutely clear that amendment would be futile, a pro se litigant

 9   must be given the opportunity to amend his complaint to correct any deficiencies.

10   Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987), superseded by statute, 28

11   U.S.C. § 1915(e)(2), as recognized in Aktar v. Mesa, 698 F.3d 1202, 1212 (9th Cir.

12   2012). Here, the Court has identified significant jurisdictional deficiencies in

13   Plaintiffs’ Complaint. Specifically, the Court lacks subject matter jurisdiction

14   based on the local action doctrine because the property at issue is located in

15   Oregon. At this time, the Court finds that it is absolutely clear that no amendment

16   will cure the deficiencies in Plaintiffs’ Complaint and granting Plaintiffs leave to

17   amend would be futile. Therefore, the Court dismisses Plaintiffs’ Complaint

18   without leave to amend.

19   //

20   //




     ORDER DISMISSING COMPLAINT ~ 8
 1                REVOCATION OF IN FORMA PAUPERIS STATUS

 2         Pursuant to 28 U.S.C. § 1915(a)(3), “[a]n appeal may not be taken in forma

 3   pauperis if the trial court certifies in writing that it is not taken in good faith.” The

 4   good faith standard is an objective one, and good faith is demonstrated when an

 5   individual “seeks appellate review of any issue not frivolous.” See Coppedge v.

 6   United States, 369 U.S. 438, 445 (1962). For purposes of 28 U.S.C. § 1915, an

 7   appeal is frivolous if it lacks any arguable basis in law or fact. Neitzke v. Williams,

 8   490 U.S. 319, 325 (1989).

 9         The Court finds that any appeal of this Order would not be taken in good

10   faith and would lack any arguable basis in law or fact. Accordingly, the Court

11   hereby revokes Plaintiffs’ in forma pauperis status.

12         If Plaintiffs seek to pursue this matter again in this district court or on

13   appeal, they must pay the requisite filing fee.

14   ACCORDINGLY, IT IS HEREBY ORDERED:

15         1. The claims asserted in Plaintiffs’ Complaint (ECF No. 1) are

16             DISMISSED without prejudice and without leave to amend here.

17         2. Plaintiffs’ in forma pauperis status is hereby REVOKED.

18         3. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal of

19             this Order would not be taken in good faith and would lack any arguable

20             basis in law or fact.




     ORDER DISMISSING COMPLAINT ~ 9
 1         4. Plaintiffs’ Motion for Service of Process by U.S. Marshals Office (ECF

 2            No. 9) is DENIED as moot.

 3         The District Court Executive is directed to enter this Order and Judgment,

 4   forward copies to Plaintiffs, and CLOSE the file.

 5         DATED March 13, 2019.

 6

 7                                  THOMAS O. RICE
                             Chief United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20




     ORDER DISMISSING COMPLAINT ~ 10
